SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1410
CA 15-00305
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


RALPH MISSELL, PLAINTIFF-APPELLANT,

                    V                                            ORDER

ASIA FOOD MARKET, INC., HANSON AGGREGATES, INC.,
AND HANSON AGGREGATES, NEW YORK, INC.,
DEFENDANTS-RESPONDENTS.
------------------------------------------------
ASIA FOOD MARKET, INC., THIRD-PARTY PLAINTIFF,

                    V

EXCELL HVAC & APPLIANCE SERVICES, INC.,
THIRD-PARTY DEFENDANT-RESPONDENT.


DAVIDSON FINK LLP, ROCHESTER (ANDREW M. BURNS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY P. DIPALMA OF COUNSEL),
FOR DEFENDANT-RESPONDENT ASIA FOOD MARKET, INC.

BARCLAY DAMON, LLP, ROCHESTER (PAUL A. SANDERS OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS HANSON AGGREGATES, INC. AND HANSON AGGREGATES,
NEW YORK, INC.

WOODS OVIATT GILMAN LLP, ROCHESTER (ROBERT D. HOOKS OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered November 26, 2014. The order granted the
motions of defendants for summary judgment dismissing the amended
complaint and dismissed the amended complaint and the third-party
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on December 2 and 3, 2015, and January 22,
and 25, 2016, and filed in the Monroe County Clerk’s Office on January
27, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.
                             -2-                 1410
                                            CA 15-00305




Entered:   August 17, 2016         Frances E. Cafarell
                                   Clerk of the Court